DETAILED ACTION
This communication is responsive to the application filed September 10, 2019.  Claims 1-20 are currently pending.
Claims 1-20 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation-in-part of US 15/270,641 (now abandoned), filed September 20, 2016, which claims priority to TW 104131105, filed September 15, 2015, and TW 105129633, filed September 12, 2016.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, it is not clear whether the precursor is the palladium nanoparticle and the protective agent is the polymer, as appears to be the case from other claims (see claim 4) and from the Specification, or if the precursor and protective agent are additional components added in step (b) (as is 

Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all of the limitations of the claim upon which it depends.  
Regarding claim 3, if the interpretation adopted by the examiner in paragraph 8 above is correct, then claim 3 is broader than claim 1, in that it broadens the precursor and protective agent to be any compound, rather than a palladium nanoparticle and polymer, respectively, as required by claim 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0197404) in view of Guhathakurta et al., “Effect of Hydrofluoric Acid in Oxidizing Acid Mixtures on the Hydroxylation of Silicon Surface,” J. of the Electrochemical Society, 154 (11), pp. 136-146 (2007).
Regarding claims 1, 2, 6, 13, 15, 16, and 18, Lee teaches a method for forming an electroless metal layer on a substrate “in which an aqueous solution containing nanoparticles of noble metals and their alloys is used as an activation solution in an electroless plating process, so as to electrolessly deposit a conductive metal composition on the substrate ….”  (Abstract.)  Lee further teaches that the activation solution (which forms the catalyst layer) comprises palladium and palladium salt nanoparticles and a water-soluble polymer, particularly a polyvinyl alcohol polymer.  (claims 1, 5, 7, and 9.)  Although Lee does not explicitly teach that the polymer encapsulates the palladium nanoparticles, the process of forming the solution is the same as that disclosed in the present application (see, e.g., para. [0027] of the published application).  As such, it would be expected that the process of Lee would result in polymer-encapsulated palladium nanoparticles, as that is the result of this application’s disclosed process.  Lee’s teachings correspond to steps (b) and (c) recited in claim 1.
The difference between Lee and the present claims is that Lee does not teach the cleaning process of step (a) of claim 1.  However, cleaning a silicon substrate and modifying the surface so that reactive functional groups are present is necessary in the semiconductor and electronics industry for any further processing of the substrate.  Further, the cleaning and modifying process of step (a) of claim 1 is 3, H2SO4-H2O2, and an HNO3-HF mixture.  (Abstract; p. 136.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cleaning process taught by Guhathakurta to clean the substrate of Lee to yield a predictably clean surface for further processing.  (See MPEP 2143(I)(A).)

Regarding claims 3, 4, and 19, as discussed above in paragraph 8, the examiner is interpreting the protective agent to be the polymer – and the precursor to be the palladium nanoparticles – of claim 1.  As discussed above in paragraph 16, Lee teaches step (b).  Lee is silent as to the weight ratio of polymer to palladium nanoparticles.  However, the relative amounts of polymer to nanoparticles affect the behavior of the encapsulated particles, including catalytic activity, dispersion, and stability (see Lee, para. [0002]).  Thus, the amount of polymer relative to nanoparticles would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed weight ratios cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the relative amounts of polymer and nanoparticles used to form the catalyst layer of Lee to reach the desired catalytic activity, stability, and agglomeration, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Regarding claims 5 and 17, Lee teaches that the nanoparticles range in size from 1 to 20 nm (see claim 6), which encompasses the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Lee.

Regarding claims 8 and 20, Lee teaches that the deposited metal is copper or nickel.  (claim 11.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0197404) in view of Guhathakurta et al., “Effect of Hydrofluoric Acid in Oxidizing Acid Mixtures on the Hydroxylation of Silicon Surface,” J. of the Electrochemical Society, 154 (11), pp. 136-146 (2007) as applied to claim 1 above, and further in view of Zhang et al., “An aqueous-phase catalytic process for the selective hydrogenation of acetylene with monodisperse water soluble palladium nanoparticles as catalyst,” Catal. Sc. Technol., 2012, 2, 1319-1323.
Regarding claim 7, Lee in view of Guhathakurta teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Lee in view of Guhathakurta and claim 7 is that Lee does not teach the size of the polyvinyl alcohol polymer encapsulant.  However, the catalytic performance of palladium depends on the morphology and dispersion of the palladium nanoparticles (see Zhang, p. 1319), which is driven by the size (i.e., Mw) of the encapsulant.  Thus, the size of the encapsulant polymer would be considered a result effective variable by one of ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed molecular weight range cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the weight-average molecular weight of the polymer encapsulant, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (See MPEP 2144.05(b).)

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0197404) in view of Guhathakurta et al., “Effect of Hydrofluoric Acid in Oxidizing Acid Mixtures on the Hydroxylation of Silicon Surface,” J. of the Electrochemical Society, 154 (11), pp. 136-146 (2007) as applied to claim 1 above, and further in view of Shipley (US 3,011,920).
Regarding claims 9-12, Lee in view of Guhathakurta teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Lee and claim 9 is that Lee does not explicitly teach forming the colloidal nanoparticles in the method recited in claim 9.  However, that method is known in the art.  For example, Shipley teaches a process for forming colloidal catalyst particles by mixing a palladium salt, formaldehyde, and a colloidal material in an alkaline solution.  (Ex. 6, col. 4, lines 15-31.)  It would have been obvious to one of ordinary skill in the art to have used the method of Shipley to form the colloidal catalyst particles of Lee with the expected result of forming an encapsulated palladium catalyst particle because Shipley teaches that that is the result of the disclosed method (i.e., a metal catalyst particle surrounded by a protective colloidal material).  (See MPEP 2143(I)(A).)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0197404) in view of Guhathakurta et al., “Effect of Hydrofluoric Acid in Oxidizing Acid Mixtures on the Hydroxylation of Silicon Surface,” J. of the Electrochemical Society, 154 (11), pp. 136-146 (2007) as applied to claim 1 above, and further in view of McCormack et al. (US 4,301,196).
Regarding claim 14, Lee in view of Guhathakurta teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Lee and claim 14 is that Lee does not teach the step of conducting an electroplating process to increase the thickness of the metal layer formed in step (c) of claim 1.  However, such a step is known in the art.  For example, McCormack teaches that “[i]n the manufacture of printed circuit boards, a thin layer of copper is electrolessly deposited on a sensitized surface of an insulating substratum … the initial layer of unmasked copper is then built up by electroplating ….”  (col. 1, lines 33-40.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the known method of building up the layer of metal disclosed by McCormack with the expected result of forming a thicker layer.  (See MPEP 2143(I)(A).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763